Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bamert on 25 Feb 2021.
The application has been amended as follows: 

Claims: 

1.	(Currently Amended) An additive manufacturing method in which regions of successively deposited layers of granular construction material are bound together so as to form a three-dimensional structure of bound material extending through and between the layers, the method comprising repetitively:
	depositing a first granular construction material as a layer into a build region;
	selectively binding regions of the first granular construction material together to form bound regions within the layer;

	depositing a second granular construction material into the build region so as to fill the at least one void; 
	selectively binding regions of the second granular construction material together to form bound regions within the layer,
	wherein the second granular construction material is different from the first granular construction material,
wherein the first granular material has a different solubility than the second granular material, the different solubility being with regard to polar or non-polar solvent; and
applying the solvent to the three-dimensional structure to separate a portion of the structure formed from the first granular construction material from a portion of the structure formed from the second granular construction material.

2.	(Original) The method of claim 1, further comprising:
	smoothing the deposited second granular construction material to a uniform thickness before selectively binding regions of the second granular construction material together.

3.	(Previously Presented) The method of claim 1, further comprising:
	smoothing the deposited first granular construction material to a uniform thickness before selectively binding regions of the first granular construction material together.



5.	(Canceled)

6.	(Currently Amended) The method of claim 1, the solvent to the three-dimensional structure includes applying the solvent to dissolve the portion of the structure formed from one of the first granular construction material or the second granular construction material but not portions of the structure formed from the other of the first granular construction material or the second granular construction material.

7.	(Previously Presented) The method of claim 1, wherein 
	the deposition of the first granular construction material occurs in a pass of a deposition unit for depositing the granular construction material over the build region in a first direction at a first position in a second dimension that is transverse to the first direction, and
	the deposition of the second granular construction material occurs in a pass of a deposition unit for depositing the second granular construction material over the print region in a second direction opposite to the first direction at the first position in the second dimension after the pass of the deposition unit for depositing the first granular construction material in the first direction at the first position in the second dimension and before the deposition unit for depositing the first granular construction material moves to another position in the second dimension.

8.	(Previously Presented) The method of claim 1, wherein 
	binding the first granular construction material occurs in a pass of a binding unit for binding the first granular material over the print region in a first direction at a first position in a second dimension that is transverse to the first direction, and
	binding the second granular construction material occurs in a pass of a binding unit for binding the second granular construction material over the print region in a second direction opposite to the first direction at the first position in the second dimension after the pass of the deposition unit for depositing the first granular construction material in the first direction at the first position in the second dimension and before the deposition unit for depositing the first granular construction material moves to another position in the second dimension.

9.	(Previously Presented) The method of claim 1, wherein removing unbound granular construction material provides removed granular construction material, and the removed granular construction material is collected after removal.

10.	(Previously Presented) The method of claim 1, wherein the selective binding is performed for the first and second granular construction materials by selective application of a liquid binder using an ink-jet method.

11–21.	(Canceled)

22.	(Previously Presented) The method of claim 1, further comprising:

sintering bound regions of the second granular construction material.

23.	(Previously Presented) The method of claim 1, further comprising:
dissolving at least a portion of bound regions of the second granular construction material; and
sintering bound regions of the first granular construction material.

24.	(Previously Presented) The method of claim 1, further comprising:
dissolving at least a portion of a bound region of the first granular construction material; and
after dissolving the portion of the bound region of the first granular construction material, sintering a bound region of the second granular construction material.

25.	(Previously Presented) The method of claim 1, further comprising:
dissolving at least a portion of a bound region of the second granular construction material; and
after dissolving the portion of the bound region of the second granular construction material, sintering a bound region of the first granular construction material.

26.	(Currently Amended) An additive manufacturing method in which regions of successively deposited layers of granular construction material are bound together so as to form a three-dimensional structure of bound material extending through and between the layers, the method comprising repetitively:
	depositing a first granular construction material as a layer into a build region;

	removing unbound granular construction material from the layer so as to provide at least one void in the layer;
	depositing a second granular construction material into the build region so as to fill the at least one void; 
	selectively binding regions of the second granular construction material together to form bound regions within the layer,
	wherein the second granular construction material is different from the first granular construction material, wherein 
	the deposition of the first granular construction material occurs in a pass of a deposition unit for depositing the granular construction material over the build region in a first direction and
	the deposition of the second granular construction material occurs in a pass of a deposition unit for depositing the second granular construction material over the print region in a second direction opposite to the first direction; and
applying a solvent to the three-dimensional structure to separate a portion of the structure formed from the first granular construction material from a portion of the structure formed from the second granular construction material.

27.	(Previously Presented) The method of claim 26, wherein the pass of the deposition unit for depositing the first granular construction material occurs in the first direction at a first position in a second dimension that is transverse to the first direction, and the pass of the deposition unit for depositing the second granular construction material occurs in the second 

28.	(Previously Presented) The method of claim 27, wherein a smoothing blade smooths the first granular construction material before the pass of the deposition unit for depositing the second granular construction material.

29.	(Previously Presented) The method of claim 28, wherein a suction unit creates the at least one void after the smoothing blade smooths the first granular construction material and before the pass of the deposition unit for depositing the second granular construction material.

30.	(Currently Amended) An additive manufacturing method in which regions of successively deposited layers of granular construction material are bound together so as to form a three-dimensional structure of bound material extending through and between the layers, the method comprising repetitively:
	depositing a first granular construction material as a layer into a build region;
	selectively binding regions of the first granular construction material together to form bound regions within the layer;
	removing unbound granular construction material from the layer so as to provide at least one void in the layer;

	selectively binding regions of the second granular construction material together to form bound regions within the layer,
	wherein the second granular construction material is different from the first granular construction material, wherein 
	binding the first granular construction material occurs in a pass of a binding unit for binding the first granular material over the print region in a first direction and
	binding the second granular construction material occurs in a pass of a binding unit for binding the second granular construction material over the print region in a second direction opposite to the first direction; and
applying a solvent to the three-dimensional structure to separate a portion of the structure formed from the first granular construction material from a portion of the structure formed from the second granular construction material.

31.	(Previously Presented) An additive manufacturing method in which regions of successively deposited layers of granular construction material are bound together so as to form a three-dimensional structure of bound material extending through and between the layers, the method comprising repetitively:
	depositing a first granular construction material as a layer into a build region;
	selectively binding regions of the first granular construction material together to form first bound regions within the layer;

	depositing a second granular construction material into the build region so as to fill the at least one void;
	selectively binding regions of the second granular construction material together to form second bound regions within the layer; and
selectively binding further regions of unbound first granular construction material or unbound second granular construction material to form third bound regions within the layer, the third bound regions having a weaker binding than the first bound regions and the second bound regions,
	wherein the second granular construction material is different from the first granular construction material.


Allowable Subject Matter
Claims 1-4, 6-10, and 22-31 allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claims. 

Regarding claim 1, the closest prior art of record, Rogren (US 2015/0314530) fails to teach deposition and binding of a first granular construction material, removal of the first granular construction material to create a void, deposition of a second granular construction material (different from the first granular construction material) to fill the void and binding the 

Regarding claim 26 and 30, Rogren fails to teach or suggest, in addition to the steps relating to the first granular construction material and the second granular construction material, “deposition of the first granular construction material occurs in a pass of a deposition unit for depositing the granular construction material over the build region in a first direction and the deposition of the second granular construction material occurs in a pass of a deposition unit for depositing the second granular construction material over the print region in a second direction opposite to the first direction” in addition to applying a solvent to separate a portion of the first granular construction material from a portion of the section granular construction material. 

Regarding claim 31, Rogren fails to teach or suggest, in addition to the steps relating to the first granular construction material and the second granular construction material, selectively binding further regions of unbound first granular construction material or unbound second granular construction material to form third bound regions within the layer, the third bound regions having a weaker binding than the first bound regions and the second bound regions. 

	Rogren teaches separation of a first material and second material via burning or sintering. It is believed that it would not have been obvious to a person having ordinary skill in the art at the time of filing to employ a solvent separation step in addition to or in place of the burning or sintering step taught in Rogren. Such a series of events recited in the claims (deposition and binding, removing material to create voids, deposition and binding of a different material to fill . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742